Name: Commission Regulation (EU) NoÃ 70/2010 of 25Ã January 2010 amending for the 119th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: politics and public safety;  international affairs;  Asia and Oceania;  civil law
 Date Published: nan

 26.1.2010 EN Official Journal of the European Union L 20/1 COMMISSION REGULATION (EU) No 70/2010 of 25 January 2010 amending for the 119th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular 7(1)(a) and 7a(1) (2) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 19 January 2010 the Sanctions Committee decided to add two natural persons and one legal person, group or entity to list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 2010. For the Commission, On behalf of the President, JoÃ £o Vale DE ALMEIDA Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. (2) Article 7a was inserted by Regulation (EU) No 1286/2009 (OJ L 346, 23.12.2009, p. 42). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: 1. The following entry shall be added under the heading Legal persons, groups and entities Al-Qaida in the Arabian Peninsula (alias (a) AQAP, (b) Al-Qaida of Jihad Organization in the Arabian Peninsula, (c) Tanzim Qaidat al-Jihad fi Jazirat al-Arabm, (d) Al-Qaida Organization in the Arabian Peninsula, (e) Al-Qaida in the South Arabian Peninsula, (f) Al-Qaida in Yemen, (g) AQY). Other information: Location: Yemen or Saudi-Arabia. Formed in January 2009. Date of designation referred to in Article 2a(4)(b): 19.1.2010. 2. The following entries shall be added under the heading Natural persons: (a) Said Ali Al-Shihri (alias (a) Said Ali Jabir al-Kathim al-Shihri, (b) Said Ali Al Shahri, (c) Said Ali Jaber Al Khasaam Al Shahri, (d) Said Ali Jaber Al Khassam, (e) Abu-Sayyaf, (f) Abu-Sufyan al-Azidi, (g) Abu-Sayyaf al-Shihri, (h) Abu Sufian Kadhdhaab Matrook, (i) Salahm, (j) Salah Abu Sufyan, (k) Salah al-Din, (l) Abu Osama, (m) Abu Sulaiman, (n) Nur al-Din Afghani Azibk, (o) Alahhaddm, (p) Akhdam, (q) Abu Sufian Al Azadi, (r) Abu Asmaa). Date of birth: 12.9.1973. Place of birth: Riyadh, Saudi Arabia. Nationality: Saudi Arabian. Passport No: C102432 (Saudi Arabian passport issued on 22.4.2000; expired on 26.2.2005. Issue date in Hijri Calendar 17.1.1421; expiry date in Hijri Calendar 17.1.1426). National identification No: 1008168450 (Saudi Arabia). Other information: Was in custody of the United States of America between 2001 and 2007. Located in Yemen as at January 2010. Date of designation referred to in Article 2a(4)(b): 19.1.2010. (b) Nasir 'Abd-Al-Karim 'Abdullah Al-Wahishi (alias (a) Nasir al-Wahishi, (b) Abu Basir Nasir al-Wahishi, (c) Naser Abdel Karim al-Wahishi, (d) Nasir Abd al-Karim al-Wuhayshi, (e) Abu Basir Nasir Al-Wuhayshi, (f) Nasser Abdul-karim Abdullah al-Wouhichi, (g) Abu Baseer al-Wehaishi, (h) Abu Basir Nasser al-Wuhishi, (i) Abdul Kareem Abdullah Al-Woohaishi, (j) Nasser Abdelkarim Saleh Al Wahichi, (k) Abu Basir, (l) Abu Bashir). Date of birth: (a) 1.10.1976, (b) 8.10.1396 (Hijri Calendar). Place of birth: Yemen. Nationality: Yemeni. Passport No: 40483 (Yemeni passport number issued on 5.1.1997). Other information: Was in prison in Yemen between 2003 and 2006. Date of designation referred to in Article 2a(4)(b): 19.1.2010.